         Case 4:20-cv-04334-DMR Document 3 Filed 06/29/20 Page 1 of 2



     Steven W. Ritcheson, Esq. (SBN 174062)
 1   INSIGHT, PLC
     578 Washington Blvd. #503
 2   Marina del Rey, California 90292
     Telephone: (424) 289-9191
 3   Facsimile: (818) 337-0383
     swritcheson@insightplc.com
 4
     Isaac Rabicoff
 5   (Pro Hac Vice admission to be filed)
 6   RABICOFF LAW LLC
     5680 King Centre Dr, Suite 645
 7   Alexandria, VA 22315
     773-669-4590
 8   isaac@rabilaw.com
 9
10
                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

12
      Hydro Net LLC,                                                 Case No.
13
14           Plaintiff,                                              Patent Case

15           v.                                                      Jury Trial Demanded
16    Skyroam, Inc.,

17           Defendant.
18
19
                           PLAINTIFF HYDRO NET'S RULE 7.1 DISCLOSURE STATEMENT
20
            Pursuant to Fed.R.Civ.P. 7.1, Plaintiff Hydro Net LLC states that it does not have a parent
21
22   corporation and that there is no publicly held corporation owning ten percent or more of its stock.

23
24    Dated: June 29, 2020               Respectfully submitted,
25                                       s/Steven W. Ritcheson
                                         Steven W. Ritcheson, Esq. (SBN 174062)
26                                       INSIGHT, PLC
                                         578 Washington Blvd. #503
27                                       Marina del Rey, California 90292
                                         Telephone: (424) 289-9191
28
                                                        1
                                            Complaint with Jury Demand
         Case 4:20-cv-04334-DMR Document 3 Filed 06/29/20 Page 2 of 2



                                        Facsimile: (818) 337-0383
 1                                      swritcheson@insightplc.com
 2                                      Isaac Rabicoff
                                        (Pro Hac Vice admission to be filed)
 3
                                        RABICOFF LAW LLC
 4                                      5680 King Centre Dr, Suite 645
                                        Alexandria, VA 22315
 5                                      773-669-4590
                                        isaac@rabilaw.com
 6
 7
                                        Attorneys for Plaintiff
 8
                                        Hydro Net LLC
 9
10
11
12
                                        CERTIFICATE OF SERVICE
13
14   The undersigned certifies that a copy of the foregoing document was served on all parties who

15   have appeared in this case on June 29, 2020, via the Court's CM/ECF system.

16
                                  /s/Steven Ritcheson
17                                Steven Ritcheson

18
19
20
21
22
23
24
25
26
27
28
                                                     2
                                         Complaint with Jury Demand
